Exhibit 10.1

 

TOWERS WATSON & CO.

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

 

This Award Agreement (the “Agreement”), made as of this    day of       , 2010,
between Towers Watson & Co., a Delaware corporation (the “Company”), and NAME
(the “Optionee”), is made pursuant to the terms of the Company’s 2009 Long Term
Incentive Plan (the “Plan”).  Capitalized terms used herein but not defined
shall have the meanings set forth in the Plan.

 

Section 1.                                            Grant of Option.  The
Company grants to the Optionee, on the terms and conditions set forth herein, an
option (the “Option”) for the purchase of                              shares of
the Company’s Class A common stock (the “Option Shares”), par value $0.01 per
share (the “Common Stock”), effective as of the date hereof (the “Date of
Grant”).  The Option is not intended to qualify as an “incentive stock option”
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended.

 

Section 2.                                            Exercise Price.  The
exercise price per share of the Option shall be $                  , which is
the Fair Market Value (as defined in the Plan) of a share of Common Stock as of
the Date of Grant (the “Option Price”).

 

Section 3.                                            Vesting of Option.  The
Option shall vest and become exercisable in accordance with the following
vesting schedule, subject to the Optionee’s continued Service with the Company
or any Subsidiary on each such vesting date:

 

Date

 

Total Option Shares Subject to Exercise

 

on or after

 

Incremental

 

Cumulative

 

 

 

 

 

 

 

 

Section 4.                                            Option Term.  The Option
Shares that become vested pursuant to this Agreement may be purchased at any
time on or after the date of vesting and prior to the expiration of the term of
the Option (the “Option Term”).  The Option Term shall expire on the day prior
to the seventh anniversary of the Date of Grant, unless earlier terminated in
accordance with the terms of the Plan or upon termination of the Optionee’s
Service (“Termination of Service”) in accordance with Section 5 hereof.  Upon
the expiration or termination of the Option Term, any unexercised Option Shares
shall be cancelled and shall be of no further force or effect.

 

Section 5.                                            Termination of Service.

 

(a)                                  General.  Subject to the following
provisions of this Section 5, in the event of a Termination of Service for any
reason prior to the date that the Option becomes vested in accordance with this
Agreement, the Optionee shall forfeit the Optionee’s interest in any Option
Shares that have not yet become vested, which shall be cancelled and be of no
further force or effect.  Except as otherwise set forth in this Section 5, in
the event of a Termination of Service for any reason following any applicable
vesting date, the Optionee’s right to purchase any Option Shares that have
previously become vested in accordance with the terms hereof shall expire on the
effective date of such Termination of Service (or the expiration of the original
seven-year Option Term, if earlier).

 

--------------------------------------------------------------------------------


 

(b)                                 Cause.  Notwithstanding the provisions of
Section 5(a) hereof, in the event of a Termination of Service for “Cause” (as
defined below), the Optionee’s right to purchase any Option Shares, whether or
not vested, shall immediately terminate and all rights thereunder shall cease. 
For purposes of this Agreement, termination for “Cause” means the Optionee’s
termination of Service due to: (i) persistent neglect or negligence in the
performance of the Optionee’s employment duties; (ii) persistent unexcused
absenteeism by the Optionee, (iii) breach of the Company’s Code of Business
Conduct or related policies by the Optionee, (iv) conviction (including pleas of
guilty or no contest) of the Optionee for any act of fraud, misappropriation or
embezzlement, (v) any deliberate and material breach of fiduciary duty to the
Company by the Optionee or other conduct by the Optionee that leads to the
material damage or prejudice of the Company, or (vi) illegal use by the Optionee
of controlled dangerous substances or use of alcohol to such extent as to have a
material adverse effect on the Optionee’s performance of his or her duties with
respect to the Company.  The Company shall have the power to determine whether
the Optionee has been terminated for Cause and the date upon which such
termination for Cause occurs.  Any such determination shall be final, conclusive
and binding upon the Optionee.  In addition, if the Company shall reasonably
determine that the Optionee has committed or may have committed any act which
could constitute the basis for a termination of Optionee’s Service for Cause,
the Company may suspend the Optionee’s rights to exercise the Option or vest in
any right with respect to the Option, pending a determination by the Company of
whether an act has been committed which could constitute the basis for a
termination for “Cause” as provided in this Section 5(b).

 

(c)                                  Disability or Retirement.  Notwithstanding
the provisions of Section 5(a) hereof, in the event of a Termination of Service
as a result of Disability (as defined in the Plan) or Retirement (as defined
below) following any applicable vesting date, the Optionee, or the Optionee’s
legal representative, shall retain the right to purchase any Option Shares that
have previously become vested in accordance with the terms hereof until the
expiration of three years following the date of such Termination of Service (or
the expiration of the original seven-year Option Term, if earlier).  For
purposes of this Agreement, “Retirement” means that the Optionee has terminated
Service after becoming eligible to commence retirement benefits under the terms
of the retirement plan applicable to the Optionee.  If no such plan is
applicable, or if more than one such plan exists, then “Retirement” shall have
the meaning as determined by the Company in its sole discretion.

 

(d)                                              Death or Involuntary
Termination.  Notwithstanding the provisions of Section 5(a) hereof, in the
event of a Termination of Service as a result of death or Involuntary
Termination (as defined below) following any applicable vesting date, the
Optionee, or the Optionee’s legal representative, shall retain the right to
purchase any Option Shares that have previously become vested in accordance with
the terms hereof until the expiration of one year following the date of such
Termination of Service (or the expiration of the original seven-year Option
Term, if earlier).  The determination as to whether a Termination of Service of
the Optionee is an Involuntary Termination shall be made by the Company in its
sole discretion.

 

Section 6.                                                        Change in
Control.  Notwithstanding the provisions of Section 3 hereof, the Option shall
fully vest and become fully exercisable immediately prior to a Change in Control
(as defined in the Plan), unless the Option is assumed by, or a reasonably
equivalent award is substituted for, the Option in connection with the Change in
Control.  In the event of any such assumption or substitution, the assumed or
substituted award shall vest on the same

 

2

--------------------------------------------------------------------------------


 

conditions as the Option, provided that if the Optionee’s Service is terminated
without Cause upon or within twelve (12) months following the Change in Control,
the assumed or substituted award shall fully vest and become exercisable upon
such termination.

 

Section 7.                                            Procedure for Exercise.

 

(a)                                  Notice of Exercise.  The Option may be
exercised, in whole or in part, and whole Option Shares may be purchased, at any
time during the term hereof by notice to the Company in the form required by the
Committee (as defined in the Plan), together with payment of the aggregate
Option Price therefor and any applicable withholding taxes.

 

(b)                                 Payment of Option Price; Withholding Taxes. 
Payment of the Option Price shall be made: (i) in cash or by cash equivalent
acceptable to the Committee, (ii) by payment in shares of Common Stock valued at
the Fair Market Value of such shares on the date of exercise, (iii) through an
open-market, broker-assisted sales transaction pursuant to which the Company is
promptly delivered the amount of proceeds necessary to satisfy the exercise
price, or (iv) by a combination of the methods described above.  In addition to
and at the time of payment of the Option Price, the Optionee shall pay to the
Company the full amount of any and all applicable income tax, employment tax and
other amounts required to be withheld in connection with such exercise, payable
under such of the methods described above for the payment of the Option Price.

 

Section 8.                                            Investment
Representation.  Upon the exercise of the Option at a time when there is not in
effect a registration statement under the Act relating to the shares of Common
Stock, by virtue of such exercise, the Optionee shall be deemed to represent and
warrant to the Company that the shares of Common Stock shall be acquired for
investment and not with a view to the distribution thereof, and not with any
present intention of distributing the same, and the Optionee shall provide the
Company with such further representations and warranties as the Company may
require in order to ensure compliance with applicable Federal and state
securities, blue sky and other laws.  No shares of Common Stock shall be
acquired unless and until the Company and/or the Optionee shall have complied
with all applicable Federal or state registration, listing and/or qualification
requirements and all other requirements of law or of any regulatory agencies
having jurisdiction, unless the Committee has received evidence satisfactory to
it that the Optionee may acquire such shares pursuant to an exemption from
registration under the applicable securities laws.  Any determination by the
Committee in this regard shall be final, binding and conclusive.  The Company
reserves the right to legend any certificate for shares of Common Stock,
conditioning sales of such shares upon compliance with applicable Federal and
state securities laws and regulations.

 

Section 9.                                            Limitation of Rights.  The
Optionee shall not have any privileges of a stockholder of the Company with
respect to the Option Shares, including without limitation any right to vote
such Option Shares or to receive dividends or other distributions in respect
thereof, until the date of the issuance to the Optionee of the applicable shares
of Common Stock.  Nothing in the Plan, this Agreement or the Option shall confer
upon the Optionee any right to continued Service or to interfere in any way with
the right of the Company to terminate the Optionee’s Service at any time.

 

3

--------------------------------------------------------------------------------


 

Section 10.                                      Adjustments.  The Option
granted hereunder shall be subject to the provisions of Section 4.3 of the Plan
relating to adjustments for recapitalizations, reclassifications and other
changes in the Company’s corporate structure.

 

Section 11.                                      Transfer Restrictions.

 

(a)                                  Option.  The Option may not be transferred,
pledged, assigned, hypothecated or otherwise disposed of in any way by the
Optionee, except by will or by the laws of descent and distribution.  In the
event that an Optionee becomes legally incapacitated, the Option shall be
exercisable by the Optionee’s legal guardian, committee or legal
representative.  If the Optionee dies, the Option shall thereafter be
exercisable by the Optionee’s beneficiary as designated by the Optionee in the
manner prescribed by the Committee or, in the absence of an authorized
beneficiary designation, by the legatee of such Option under the Optionee’s
will, or by the Optionee’s estate in accordance with the Optionee’s will or the
laws of descent and distribution, in each case in the same manner and to the
same extent that the Option was exercisable by the Optionee on the date of the
Optionee’s death.  The Option shall not be subject to execution, attachment or
similar process.  Any attempted assignment, transfer, pledge, hypothecation or
other disposition of the Option contrary to the provisions hereof, and the levy
of any execution, attachment or similar process upon the Option, shall be null
and void and without effect.

 

(b)                                 Option Shares.  Until the third anniversary
of the Date of Grant of the Option, the Optionee shall not sell, transfer,
pledge, assign, hypothecate or otherwise dispose of in any way, other than by
will or by the laws of descent and distribution, any of the shares of Common
Stock received by the Optionee pursuant to the exercise of the Option, other
than any shares of Common Stock that, based on the price of Common Stock on the
date of such exercise, have an aggregate value equal to the amount of (i) the
aggregate Option Price payable upon such exercise of the Option (including any
brokerage commissions payable upon the sale of shares to pay the aggregate
Option Price), plus (ii) all applicable income and/or employment taxes accruing
and owed by the Optionee in connection with the Option exercise.

 

Section 12.                                      Notices.  Any notice hereunder
by the Optionee shall be given to the Company in writing and such notice shall
be deemed duly given only upon receipt thereof by the Company, delivered to
Towers Watson & Co., 901 N. Glebe Road, Arlington, VA 22203, Attention: 
Treasurer.  Any notice hereunder by the Company shall be given to the Optionee
in writing and such notice shall be deemed duly given only upon receipt thereof
at such address as the Optionee may have on file with the Company.

 

Section 13.                                      Construction.  The Option
hereunder is granted pursuant to the Plan and is in all respects subject to the
terms and conditions of the Plan.  The Optionee hereby acknowledges that a copy
of the Plan has been delivered to the Optionee and accepts the Option hereunder
subject to all terms and provisions of the Plan, which are incorporated herein
by reference.  In the event of a conflict or ambiguity between any term or
provision contained herein and a term or provision of the Plan, the Plan will
govern and prevail.  The construction of and decisions under the Plan and this
Agreement are vested in the Committee, whose determinations shall be final,
conclusive and binding upon the Optionee.

 

Section 14                                         Governing Law.  This
Agreement shall be construed and enforced in accordance with the laws of the
State of Delaware, without giving effect to the choice of law principles
thereof.

 

4

--------------------------------------------------------------------------------


 

Section 15.                                      Counterparts.  This Agreement
may be executed in counterparts, each of which shall be deemed to be an original
but all of which together shall constitute one and the same instrument.

 

Section 16.                                      Binding Effect.  This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, administrators, successors and assigns.

 

Section 17.                                      Entire Agreement.  This
Agreement and the Plan constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof, merging any and all prior
agreements.

 

Section 18.                                      Foreign Exchange Control
Approval.  If any foreign exchange control approval, consent or permission is
required for the exercise of the Option including acquisition of Common Stock
pursuant to the exercise of the Option, the Optionee shall be responsible for
obtaining all such approvals, consents and permissions.  The Company or any of
its subsidiaries shall not be liable to the Optionee in any manner whatsoever in
the event the Optionee is unable to exercise the Option or acquire Common Stock
pursuant to the exercise of the Option as a result of the Optionee’s failure to
obtain any approval, consent or permission required under applicable laws of the
jurisdiction where the Optionee is employed.

 

Section 19.                                      Arbitration.  In the event the
Optionee or other holder of an Option disputes or disagrees with any
determination by the Committee with respect to this Option, the Plan or such
person, the Optionee or other optionholder may request arbitration with respect
to such decision.  The review by the arbitrator shall be limited to determining
whether the Committee’s decision was arbitrary or capricious.  This arbitration
shall be the sole and exclusive review permitted of the Committee’s decision,
and the Optionee and any other option holder hereby explicitly waive any right
to judicial review. Notice of demand for arbitration shall be made in writing to
the Committee within 30 days after the applicable decision by the Committee. 
The arbitrator shall be selected by those members of the Board of Directors who
are neither members of the Committee nor employees of the Company.  If there are
no such members of the Board of Directors, the arbitrator shall be selected by
the Board of Directors.  The arbitrator shall be an individual who is an
attorney licensed to practice law in the State of Delaware.  Such arbitrator
shall be neutral within the meaning of the Commercial Rules of Dispute
Resolution of the American Arbitration Association; provided, however, that the
arbitration shall not be administered by the American Arbitration Association. 
Any challenge to the neutrality of the arbitrator shall be resolved by the
arbitrator whose decision shall be final and conclusive.  The arbitration shall
be administered and conducted by the arbitrator pursuant to the Commercial
Rules of Dispute Resolution of the American Arbitration Association.  The
decision of the arbitrator on the issue(s) presented for arbitration shall be
final and conclusive and may be enforced in any court of competent jurisdiction.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Optionee have executed this Agreement
effective as of the date first above written.

 

 

 

TOWERS WATSON & CO.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

OPTIONEE

 

 

 

 

 

 

 

Optionee Signature

Date

 

 

 

 

 

 

 

Optionee Name

 

 

address

 

 

address

 

 

6

--------------------------------------------------------------------------------